Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mandar A. Joshi on 2/9/2022.
The claim set filed on 1/25/2022 has been replaced by Examiner’s Claim Amendment for Allowance (see attachment), wherein
Claims 3, 11-14, 19, and 21 have been amended 
Claims 3, 5, 11, 13-14, and 19-23 are allowed.


Examiner’s statement of reasons for allowance: 
	The claim amendment obviates all the rejections set forth in the last Office action. The prior art does not anticipate, teach or suggest the claimed method of detecting thyroid and breast cancer epithelial cells from their fluid biopsy samples form thyroid and breast comprising indeterminate of malignant epithelial cells comprising contacting anti-telomerase antibody.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 2/11/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642